        Case 2:15-cv-01910-JAM-DB Document 70 Filed 12/17/20 Page 1 of 2



 1 Nancy Park Minkler (236750)
   nancy@parkminkler.com
 2 PARK MINKLER
   1001 Hwy 4, Suite 5
 3 PO Box 3446
   Arnold, CA 95223-3446
 4 Phone: (510) 504-2893

 5 Attorney for Plaintiff
   Tonia Johns
 6
   McGregor W. Scott
 7 United States Attorney
   Victoria L. Boesch
 8 Assistant United States Attorney
   501 I Street, Suite 10-100
 9 Sacramento, CA 95814

10 Attorneys for Postmaster General

11
                                 DISTRICT COURT OF CALIFORNIA
12
                  EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION
13

14
     TONIA JOHNS                                       )   Case No.: 2:15-cv-01910-JAM-DB
15                                                     )
                               Plaintiff,              )
16                                                     )   JOINT REQUEST TO EXTEND
            vs.                                        )   DEADLINE TO FILE DISPOSITIONAL
17                                                     )   DOCUMENTS
   MEGAN J. BRENNAN, Postmaster General,               )
18 United States Postal Service; DOES 1 through        )
   10, inclusive                                       )
19                                                     )
                                                       )
20                                                     )
                              Defendants.              )
21                                                     )
                                                       )
22                                                     )
23

24          Following an agreement between the parties to resolve this case, the Court set a deadline of

25 June 19, 2020 to file dispositional documents. Due to a delay in processing payment of the

26 settlement funds and a subsequent dispute regarding the form and allocation of the payment, the

27 parties requested and the Court granted extensions of the deadline. [Dkts 62, 64, 66, and 68.] The

28 parties have executed a side agreement to resolve their dispute regarding the form and allocation of
                                                     -1-
                       JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
        Case 2:15-cv-01910-JAM-DB Document 70 Filed 12/17/20 Page 2 of 2



 1 the payment, but because of Covid-19 restrictions, the Postal Service has not yet been able to issue

 2 all three of the settlement checks. Plaintiff’s counsel has received one of the checks, and the second

 3 check is en route to Plaintiff’s counsel. The Postal Service is processing the last check, and hopes to

 4 be able to mail it to Plaintiff’s counsel next week. The parties respectfully request that the Court

 5 move the deadline to file dispositional documents to January 15, 2021.

 6

 7                                              Respectfully submitted,

 8

 9                                               PARK MINKLER
10

11    Date: December 16, 2020                       /s/ Nancy Park Minkler
                                                 Nancy Park Minkler
12                                               Attorney for Plaintiff Tonia Johns
13

14

15
                                                 McGREGOR W. SCOTT
16                                               United States Attorney
17

18    Date: December 16, 2020                       /s/ Victoria L. Boesch (approved on 12/16/20)
                                                 Victoria L. Boesch
19                                               Assistant United States Attorney
                                                 Attorneys for the Postmaster General
20

21
                                                   ORDER
22

23

24
      Date: December 16, 2020                      /s/ John A. Mendez
25
                                                 THE HONORABLE JOHN A. MENDEZ
26                                               UNITED STATES DISTRICT COURT JUDGE

27

28
                                                     -2-
                       JOINT REQUEST TO EXTEND DEADLINE TO FILE DISPOSITIONAL DOCUMENTS
